        Case 4:20-cv-00183-CDL Document 50 Filed 09/01/21 Page 1 of 15



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF GEORGIA
                           COLUMBUS DIVISION
EAGLE 6 TECHNICAL SERVICES, LLC, *
      Plaintiff,                       *
vs.                                    *
VICTOR NATIONAL HOLDINGS, INC.         *      CASE NO. 4:20-CV-183 (CDL)
and G.W. HANDAL DESIGN AND
CONSULTING, LLC,                       *

      Defendants.                      *


                                 O R D E R

      This action arises from a simple contractual dispute that the

parties have attempted to elevate to something more complicated.

Counsel has responded with motions to dismiss designed to whittle

down the claims.     As explained in the remainder of this order, the

following claims have been plausibly stated in Plaintiff Eagle 6

Technical Services, LLC’s amended complaint and Defendant Victor

National    Holdings,   Inc.’s   counterclaim:     (1)   Eagle   6’s     claims

against Victor National for breach of contract, account stated,

tortious interference, unjust enrichment, promissory estoppel, and

conversion of equipment and intellectual property; and (2) Victor

National’s counterclaims for tortious interference and attorney’s

fees.    National Holdings’ and Eagle 6’s motions to dismiss (ECF

Nos. 28 & 33) are otherwise granted, and G.W. Handal Design and

Consulting, LLC’s motion to dismiss (ECF No. 29) is granted.
      Case 4:20-cv-00183-CDL Document 50 Filed 09/01/21 Page 2 of 15



                               DISCUSSION

I.   Victor National’s Motion to Dismiss (ECF No. 28)

     A.     Account Stated Claim

     Eagle 6 asserts a claim for “account stated” against Victor

National.    “A suit on open account is available as a simplified

procedure to the provider of goods and services where the price of

such goods or services has been agreed upon and ‘where it appears

that the plaintiff has fully performed [its] part of the agreement

and nothing remains to be done except for the other party to make

payment.’” Five Star Steel Constr., Inc. v. Klockner Namasco Corp.,

524 S.E.2d 783, 785 (Ga. Ct. App. 1999) (alteration in original)

(quoting Haas v. Jaffe, 163 S.E. 226, 227 (Ga. Ct. App. 1932)).

“An account stated is an agreement by which persons who have had

previous transactions with each other fix the amount due in respect

to such transactions and the one indebted promises payment of the

balance.”    Lawson v. Dixie Feed & Seed Co., 145 S.E.2d 820, 821–

22 (Ga. Ct. App. 1965).     An account may be converted from an open

account to an account stated if either (1) there is an express

agreement as to the amount and a promise to pay or (2) there is an

implied agreement, such as when an “account is rendered to the

debtor and he fails to object to it.”       Id. at 822.

     Victor National points out that “when there is a dispute that

goes to either assent to the services, terms of the contract, what

work was performed, the quality of the performance, or cost, then



                                    2
      Case 4:20-cv-00183-CDL Document 50 Filed 09/01/21 Page 3 of 15



suit on account is not the proper procedure for suit, because there

is a factual issue other than nonpayment on the account.”              Five

Star Steel Constr., Inc., 524 S.E.2d at 785.             Relying on the

factual allegations in its counterclaim, Victor National asserts

that account stated is an improper procedure because there are

factual disputes regarding the existence of a valid contract, the

terms of the contract, and what work was performed.         At this stage

of the litigation, though, the Court must consider whether the

allegations in Eagle 6’s complaint, taken as true, establish an

account stated claim.     They do.      Eagle 6 alleges that Eagle 6

provided goods and services to Victor National, Eagle 6 submitted

invoices to Victor National, Victor National did not object to the

invoices, Victor National repeatedly promised to pay the invoices,

and Victor National failed to pay.       The complaint states a claim

for account stated.

     B.   Tortious Interference Claim

     Eagle 6’s tortious interference with contract claim is based

on its contention that Victor National induced Eagle 6’s sub-

contractors and employees to sever their contracts with Eagle 6.

To recover on a claim of tortious interference with contract, a

plaintiff must prove: “(1) improper action or wrongful conduct by

the defendant without privilege; (2) the defendant acted purposely

and with malice with the intent to injure; (3) the defendant

induced a breach of contractual obligations or caused a party or


                                    3
      Case 4:20-cv-00183-CDL Document 50 Filed 09/01/21 Page 4 of 15



third part[y] to discontinue or fail to enter into an anticipated

business relationship with the plaintiff; and (4) the defendant's

tortious conduct proximately caused damage to the plaintiff.”

Mabra v. SF, Inc. 728 S.E.2d 737, 739–40 (Ga. Ct. App. 2012)

(alteration in original) (quoting Tidikis v. Network for Medical

Commc’ns & Rsch., LLC, 619 S.E.2d 481, 486 (Ga. Ct. App. 2005)).

     To establish that the Defendant acted without privilege, “the

plaintiff must show that the defendant was a stranger to the

contract or business relation at issue.”             Id. at 740.     “Under the

so-called   ‘stranger   doctrine,’       ‘only   a   stranger   to    both   the

contract at issue and the business relationship giving rise to and

underpinning the contract may be liable for tortious interference

[with the contract or the relationship].’” Id. (alteration in

original) (quoting Perry Golf Course Dev., LLC v. Hous. Auth. of

the City of Atlanta, 670 S.E.2d 171, 175 (Ga. Ct. App. 2008).                “One

is not a stranger to the contract just because one is not a party

to the contract . . . .” Id. (quoting Atlanta Mkt. Ctr. Mgmt., Co.

v. McLane, 503 S.E.2d 278, 282 (Ga. 1998)).               “Those who have a

direct economic interest in or would benefit from a contract with

which they are alleged to have interfered (even though not intended

third-party beneficiaries of the contract) are not strangers to

the contract and cannot have tortiously interfered.”                 Id.     And,

the parties to “an interwoven contractual arrangement are [not

strangers and therefore] not liable for tortious interference with


                                     4
       Case 4:20-cv-00183-CDL Document 50 Filed 09/01/21 Page 5 of 15



any of the contracts or business relationships.”              Id. (alteration

in original) (quoting McLane, 503 S.E.2d at 283-84).

      Here, Eagle 6 alleges that it hired three employees “to

facilitate performance of the services to [Victor National] under

the Prime Contract.”     Am. Compl. ¶¶ 24, 26-27, ECF No. 24.              Eagle

6 further alleges that it retained “certain sub-contractors and

employed personnel to provide services” to Victor National under

the Prime Contract.     Id. ¶ 23.     Victor National was not a party to

the   employment     contracts   or     the    contracts   with      the   sub-

contractors.    Although the alleged purpose of the contracts was to

provide services to Victor National, the Court cannot conclude at

this pleading stage that, based solely upon this alleged purpose,

Victor National was not a stranger to the employment contracts or

the   subcontracts    and   thus      cannot    be   liable    for    tortious

interference.    Victor National’s motion to dismiss this claim is

therefore denied.

      C.   Unjust Enrichment Claim

      As an alternative to its breach of contract claim against

Victor National, Eagle 6 alleges a claim for unjust enrichment.

Under Georgia law, “unjust enrichment applies when as a matter of

fact there is no legal contract . . ., but where the [defendant]

has been conferred a benefit by the [plaintiff] which the benefited

party equitably ought to return or compensate for.” Smith v.

McClung, 452 S.E.2d 229, 232 (Ga. Ct. App. 1994) (alterations in


                                       5
        Case 4:20-cv-00183-CDL Document 50 Filed 09/01/21 Page 6 of 15



original) (quoting Ga. Tile Distribs., Inc. v. Zumpano Enters.,

Inc., 422 S.E.2d 906, 908 (Ga. Ct. App. 1992)).           Victor National’s

sole basis for seeking dismissal of the unjust enrichment claim is

that Eagle 6 also makes a breach of contract claim.              “An unjust

enrichment theory does not lie where there is an express contract.”

Pryor v. CCEC, Inc., 571 S.E.2d 454, 456 (Ga. Ct. App. 2002).

Eagle    6’s    unjust   enrichment   claim,   however,    is   clearly   an

alternative to its breach of contract claim, and it is set out in

a separate count in the amended complaint.           A party may maintain

alternative and inconsistent claims, so, at this point in the

litigation, the Court declines to dismiss the unjust enrichment

claim simply because Eagle 6 also brings an alternative breach of

contract claim.

     D.        Promissory Estoppel Claim

     Eagle 6 makes a promissory estoppel claim against Victor

National.      To prevail on this claim, Eagle 6 must show that Victor

National made certain promises, that Victor National should have

expected Eagle 6 to rely on those promises, Eagle 6 “did in fact

rely on such promises” to its detriment, and “injustice can be

avoided only by enforcement of the promise.”           Sparra v. Deutsche

Bank Nat. Tr. Co., 785 S.E.2d 78, 83 (Ga. Ct. App. 2016) (quoting

Canterbury Forest Assn. v. Collins, 532 S.E.2d 736, 739 (Ga. Ct.

App. 2000)).       Victor National professes that it has no idea what

factual allegations form the basis of Eagle 6’s promissory estoppel


                                      6
      Case 4:20-cv-00183-CDL Document 50 Filed 09/01/21 Page 7 of 15



claim, but it is not difficult to discern.         Eagle 6 alleges that

Victor National failed to pay Eagle 6 for equipment and services

despite repeated promises to do so.      To induce Eagle 6 to continue

providing services to Victor National, Victor National’s agent

promised to issue stock in Victor National to Eagle 6.         Am. Compl.

¶¶ 30-31, 80.   Victor National reasonably expected Eagle 6 to rely

on this promise.     Id. ¶ 81.     Relying on this promise, Eagle 6

continued providing services to Victor National instead of ceasing

to perform work for which it was not being paid, but Victor

National never issued stock or made payments to Eagle 6.                  Id.

¶¶ 32-34, 82.    The Court is satisfied that the amended complaint

states a claim for promissory estoppel.

     E.     Conversion Claim

     Eagle 6 also asserts a claim for conversion against Victor

National.    To establish a conversion claim in cases where the

defendant appears to have lawfully come into possession of the

plaintiff’s property, a plaintiff must prove: “(1) title to the

property or the right of possession[;] (2) actual possession in

the other party[;] (3) demand for return of the property[;] and

(4) refusal by the other party to return the property.” Exec. Cars,

LLC v. W. Funding II, Inc., 826 S.E.2d 370, 378 (Ga. Ct. App. 2019)

(alterations in original) (quoting Bo Phillips Co. v. R.L. King

Properties, 783 S.E.2d 445, 449 (Ga. Ct. App. 2016)).                  Victor

National contends that Eagle 6 did not make any factual allegations


                                    7
       Case 4:20-cv-00183-CDL Document 50 Filed 09/01/21 Page 8 of 15



to support its conversion claim.              In response, Eagle 6 argues that

it is, under the Prime Contract, the exclusive owner of all works

created for the project.         But the Prime Contract states that the

works generated would be “sole and exclusive property of Client”—

Victor National.      Am. Compl. Ex. A, Commercial Healthcare Security

Project Contract (“Prime Contract”) § C.2, ECF No. 24-1 at 7.                     So

Eagle 6 did not plead that it had title to the works created under

the Prime Contract and thus cannot state a conversion claim as to

that property.      To the extent that Eagle 6’s conversion claim is

based on works generated for the Prime Contract, it is dismissed.

But   Eagle    6   also    alleges   that         Victor   National   received   and

misappropriated for its own use certain equipment that Eagle 6

purchased, as well as Eagle 6’s proprietary intellectual property.

Am. Compl. ¶¶ 28, 48, 86.1           Although Eagle 6 demanded return of

this property, Victor National refused.                    The Court is satisfied

that Eagle 6 states a conversion claim for conversion of its

equipment and intellectual property.                 The motion to dismiss this

portion of the conversion claim is denied.

      F.      Fraud in the Inducement Claim

      Finally,     Eagle    6   asserts       a    fraudulent   inducement   claim

against Victor National.         To establish such a claim, Eagle 6 must

establish: “(1) a false representation made by the defendant; (2)


1
  The Court notes that “[t]angible personalty or specific intangible
property may be the subject for an action for conversion. Taylor v.
Powertel, Inc., 551 S.E.2d 765, 769 (Ga. Ct. App. 2001).

                                          8
         Case 4:20-cv-00183-CDL Document 50 Filed 09/01/21 Page 9 of 15



scienter; (3) an intention to induce the plaintiff to enter into

a contract based upon the false representation; (4) justifiable

reliance by the plaintiff; and (5) damage to the plaintiff as a

result of the fraud.” Pinnock v. Kings Carlyle Club Apartments,

LLC, 819 S.E.2d 515, 518 (Ga. Ct. App. 2018).               “The plaintiff's

failure to establish even one of these elements entitles the

defendant to summary adjudication.”            Id. Federal Rule of Civil

Procedure 9(b) requires a party alleging fraud to “state with

particularity the circumstances constituting fraud.” Fed. R. Civ.

P. 9(b).        So, to satisfy Rule 9(b), a plaintiff must set forth

“(1) the precise statements, documents, or misrepresentations

made; (2) the time, place and person responsible for the statement;

(3) the content and manner in which these statements misled [the

plaintiff]; and (4) what the defendants gained by the alleged

fraud.”     Wilding v. DNC Servs. Corp., 941 F.3d 1116, 1128 (11th

Cir. 2019) (quoting Am. Dental Ass'n v. Cigna Corp., 605 F.3d 1283,

1291 (11th Cir. 2010)).

     Here, Eagle 6’s amended complaint does not clearly allege

which representations Victor National made or when, but Eagle 6

suggests in its brief that it relied on misrepresentations in the

Prime Contract itself, which it contends Mr. Guillermo Handal

signed     on   behalf   of   Victor   National.    Those    representations

included the promise that Victor National would pay Eagle 6 for

its work.       “The general rule is that actionable fraud cannot be


                                        9
        Case 4:20-cv-00183-CDL Document 50 Filed 09/01/21 Page 10 of 15



predicated upon promises to perform some act in the future.”

Lively v. Garnick, 287 S.E.2d 553, 557 (Ga. Ct. App. 1981).                      “Nor

does actionable fraud result from a mere failure to perform

promises made.”      Id.    If that were the case, then “any breach of

a contract would amount to fraud.”           Id. (quoting Ga. Real Estate

Comm. v. James, 262 S.E.2d 531, 533 (Ga. Ct. App. 1979)).                      There

is an exception—if a promise as to future events was “made with a

present intention not to perform.”              Id.        But Eagle 6’s amended

complaint does not clearly allege that when Victor National entered

the   Prime    Contract,    it   intended    not      to    perform   any   of   its

contractual obligations.         Thus, Eagle 6’s fraudulent inducement

claim against Victor National fails and is dismissed.

II.   Handal Design’s Motion to Dismiss (ECF No. 29)

      A.      Fraud in the Inducement Claim

      Eagle 6 alleges that Mr. Handal executed the Prime Contract

on behalf of Victor National.           In the alternative, Eagle 6 seems

to contend that Handal Design was an agent of Victor National and

that Mr. Handal, as an agent of both Handal Design and Victor

National, executed the Prime Contract.             The allegations are vague

and unclear.     The gist seems to be that when Mr. Handal signed the

Prime    Contract    on    the   line   under    “G.W.       Handal   Design     and

Consulting” (which Eagle 6 says was a scrivener’s error) Mr. Handal

was, as an agent of Handal Design, representing that Handal Design

had authority to bind Victor National to the Prime Contract.                      But



                                        10
     Case 4:20-cv-00183-CDL Document 50 Filed 09/01/21 Page 11 of 15



there is no allegation of a specific misrepresentation that Mr.

Handal made to a representative of Eagle 6 on behalf of Handal

Design.   Even if there were, there is no specific allegation of

how Eagle 6 was harmed by relying on that misrepresentation.           If

Eagle 6 is arguing that Mr. Handal, by signing the Prime Contract,

represented on behalf of Handal Design that Victor National—a

separate entity—would perform, there is no clear allegation that

Mr. Handal knew at the time that Victor National intended not to

perform any of its contractual obligations. For all these reasons,

Eagle 6’s fraudulent inducement claim against Handal Design fails

and is dismissed.

     B.   Negligence Claim

     In addition to its fraudulent inducement claim, Eagle 6

asserts a negligence claim against Handal Design.         In its amended

complaint, Eagle 6 summarily alleges the elements of a negligence

claim—duty, breach, causation, and damages—but does not clearly

articulate a factual basis for the claim.        In its brief, Eagle 6

argues that Handal Design had some unidentified duty to Eagle 6

and it breached that duty.     In support of this argument, Eagle 6

cites a case that explains the law on negligent performance of a

voluntary undertaking: one who undertakes to do an act or perform

a service for another must use reasonable care.              Sheaffer v.

Marriott Int’l, Inc., 826 S.E.2d 185, 188 (Ga. Ct. App. 2019)

(affirming grant of summary judgment against the plaintiff because


                                   11
       Case 4:20-cv-00183-CDL Document 50 Filed 09/01/21 Page 12 of 15



there was no evidence that the defendant undertook any voluntary

duty to the plaintiff).       Here, there is no allegation that Handal

Design undertook a service for Eagle 6 or created any duty for

itself with regard to Eagle 6 and the Prime Contract.                This claim

fails and is dismissed.

III. Eagle 6’s Motion to Dismiss (ECF No. 33)

       A.   Tortious Interference Claim

       Victor National contends that it never entered a contract

with Eagle 6 and that the invoices Eagle 6 submitted to Victor

National were inflated and fraudulent.                Victor National alleges

that Eagle 6 knew Victor National had been working on a Series B

offering    and   that    Eagle   6   purposely       sought   to   devalue   the

“potential shares” of Victor National stock in the offering by

submitting the fraudulent invoices and initiating this action.

Countercl. ¶¶ 28, 30, ECF No. 16.           Victor National further alleges

that    Eagle     6’s    conduct—concocting       a     fraudulent    contract,

submitting false invoices, and bringing this action for millions

of dollars in damages—“caused potential investors to fail to enter

into the anticipated business relationship . . . by not investing

in [Victor National’s] Series B offering.”               Id. ¶ 32, 33.    Eagle

6 contends that these allegations are not specific enough to state

a claim for tortious interference with business relations.                    The

Court, viewing the factual allegations in the counterclaim as true

and drawing all reasonable inferences in favor of Victor National,



                                       12
     Case 4:20-cv-00183-CDL Document 50 Filed 09/01/21 Page 13 of 15



disagrees.   Victor National alleges that Eagle 6, knowing that

Victor National was preparing to raise additional capital through

a Series B stock offering, dropped a bombshell on the offering by

filing a complaint against Victor National that sought extensive

damages and was based entirely on lies.        Victor National further

alleges that its potential investors did not invest in the Series

B offering because of Eagle 6’s conduct.       The Court thus declines

to dismiss this claim.

     B.   Fraud Claim

     Victor National asserts that Eagle 6 intentionally forged a

contract, submitted false invoices to Victor National based on

that contract, and initiated this action to recover for Victor

National’s breach of the forged contract.         Victor National also

summarily alleges that the Prime Contract “is a forgery, fraud and

misrepresentation procured for the purpose of extorting monies

from [Victor National] and Mr. Handal.”        Countercl. ¶ 44.        These

allegations do suggest that Eagle 6 intentionally made false

representations to Victor National.      But there is no allegation of

justifiable reliance on these false representations—no allegation

that Victor National paid a fraudulent invoice or was somehow

induced to perform under a forged contract. Victor National argues

that it relied on the representations of Eagle 6’s CEO by allowing

him to serve on its volunteer advisory board.       But Victor National

does not allege that simply putting Eagle 6’s CEO on its volunteer


                                   13
      Case 4:20-cv-00183-CDL Document 50 Filed 09/01/21 Page 14 of 15



advisory board caused it any injury.       Rather, the problems started

when the Eagle 6 CEO allegedly started forging contracts and

submitting false invoices—which Victor National does not allege

that it relied on in any way. Accordingly, Victor National’s fraud

claim fails and must be dismissed.

                               CONCLUSION

     As discussed above, the Court dismisses all of Eagle 6’s

claims against Handal Design and Eagle 6’s claims against Victor

National for fraudulent inducement and for conversion based on

works generated for the Prime Contract.        Eagle 6’s claims against

Victor National for breach of contract, account stated, tortious

interference,    unjust    enrichment,      promissory    estoppel,     and

conversion based on equipment and intellectual property remain

pending.   The Court dismisses Victor National’s fraud claim, but

Victor National’s claims for tortious interference and attorney’s

fees remain pending.2

     The Court previously stayed ruling on the motion to withdraw

filed by Defendants’ counsel (ECF No. 40).            If that motion is

granted, Victor National will be unable to represent itself in

this action given its status as a corporation.            See Palazzo v.

Gulf Oil Corp., 764 F.2d 1381, 1385 (11th Cir. 1985) (“The rule is


2
  The only basis Eagle 6 offers for dismissing Victor National’s claim
for attorney’s fees is its contention that Victor National’s substantive
claims must be dismissed. Since Victor National’s tortious interference
claim survives the motion to dismiss, the claim for attorney’s fees does
too.

                                    14
     Case 4:20-cv-00183-CDL Document 50 Filed 09/01/21 Page 15 of 15



well established that a corporation is an artificial entity that

can act only through agents, cannot appear pro se, and must be

represented by counsel.”).    Without counsel, Victor National faces

potential default.     Victor National was given several weeks to

obtain substitute counsel, and then the deadline was stayed for

more time pending a ruling on the motions to dismiss.              Victor

National shall have one more chance: Victor National shall have 28

days from today’s order to secure replacement counsel who shall

file an entry of appearance. The Court will readdress the pending

motion to withdraw at that time.        Victor National’s counsel shall

send this order to Victor National, informing it of the possibility

of default if it fails to retain substitute counsel.         The parties

shall submit a joint amended proposed scheduling order to the Court

within forty-nine days of the date of today’s Order.

     IT IS SO ORDERED, this 1st day of September, 2021.

                                        S/Clay D. Land
                                        CLAY D. LAND
                                        U.S. DISTRICT COURT JUDGE
                                        MIDDLE DISTRICT OF GEORGIA




                                   15
